DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This office action is responsive to amendments and remarks filed in a request for continued examination on 02 March 2021. Claims 1-13 are pending in the application. Claims 1 and 11 are amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection module”, “evaluation module” and “communication module” in claims 11-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is lack of antecedent basis in the independent claims for, “the at least one target wireless channel” and “the highest associated channel width” rendering the feature “the at least one target wireless channel is selected from the plurality of wireless channels which has the highest associated channel width from the at least one target wireless channel” ambiguous.
Further, the feature, “the at least one target wireless channel is selected from the plurality of wireless channels which has the highest associated channel width from the at least one target wireless channel” is generally vague and it is unclear what is selected if “the at least one target wireless channel is selected” based on the criteria “which has the highest associated channel width from the at least one target wireless channel” because it is the “at least one target wireless channel that is selected.”
Applicant’s disclosure states, “re-initiate the detection process and re-attempt to select a new target wireless channel having the highest channel width from the presently available plurality of wireless channels as compared to the channel width's [sic] of the currently selected at least one target wireless channel.” (See pre-grant publication of the instant application: [0026], Fig. 4, 418, [0049]). That is to say, each iteration of the selection is disclosed as selecting a new target wireless channel with the highest channel width as compared to the currently selected at least one wireless channel. For the purpose of examination of the claims on their merits, this is the interpretation given to the feature, “the at least one target wireless channel is selected from the plurality of wireless channels which has the highest associated channel width from the at least one target wireless channel.” 
The dependent claims do not alleviate this lack of clarity. Therefore, claims 1-13 are rejected under 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0359008 A1) in view of Luo et al. (US 2017/0303167 A1).

Regarding claim 1, Wang discloses a method for allocating at least one wireless channel to an access point, the method being performed by at least one of a plurality of access points, the method comprising: 
- detecting at least one neighbouring access point operating within at least one available wireless spectrum ([0097] disclosing access points (APs) detect medium occupancy in other BSSs; [0075] disclosing upon detecting an OBSS by the AP; Fig. 5, [0094]-[0095] disclosing APs operating in an overlapping basic service set (OBSS) which may experience interference from each other when they operate on at least partially overlapping channels; ; [0181] disclosing overlapping networks are neighboring networks; [0113] and [0115]; Fig. 4, [0073]-[0075]); 
- iteratively selecting at least one optimal target wireless channel from a plurality of wireless channels present within the at least one available wireless spectrum (Fig. 4, [0075] disclosing APs select channels having an associated channel width from the available spectrum; [0187]-[0189] disclosing the requesting AP selects the best wireless channel and inquires with the other access points (CorAps) if this is compatible with the CorAps primary channels and if a REJECT response is received, the requesting AP repeats the process until it receives a SUCCESS response from all CorAps indicating the selected primary wireless channel is compatible), wherein the at least one target wireless channel is selected from the plurality of wireless channels based on measured interference ([0187]-[0189] the best target primary channel is selected once every iteration); 
- automatically transmitting a request message to each of the at least one neighbouring access point (Fig. 16, 162a, 1612b, [0187] disclosing the requesting AP transmits coordination request information elements (IEs) to other APs; Fig. 13, [0163]-[0165])  to check if each of the at least one target wireless channel having the associated channel width is acceptable to the at least one neighbouring access point (this feature is recited as a feature of intended use and is not considered limiting to the claimed invention; however, [0188] disclosing APs which receive the coordination request evaluate the primary channel request and examine whether the new primary channel request is compatible their own primary channels); 
- receiving one of a positive response and a negative response from each of the at least one neighbouring access point (Fig. 16, 1613a, 1613b, [0188]-[0189] disclosing a response is received indicating SUCCESS or REJECT, it is noted that only one alternative (positive response or negative response is required to satisfy the claim)), wherein 
the positive response is received in an event each of the at least one target wireless channel having the associated channel width is acceptable to the at least one neighbouring access point ([0188] disclosing SUCCESS is indicated if there is no conflict), and 
the negative response is received in an event each of the at least one target wireless channel having the associated channel width is not acceptable to the at least one neighbouring access point ([0189] disclosing REJECT is indicated if there is a conflict); and 
- allocating the at least one target wireless channel having the associated channel width, in an event the positive response is received from each of the at least one neighbouring access point ([0189]-[0190] disclosing upon receiving SUCCESS from all APs the requesting AP and switches to the new primary channel).
Wang does not expressly disclose the following; however, Luo discloses selecting a channel having a highest associated channel width from the at least one wireless channel ([0004], disclosing channel widths of 20, 40, 80 and 160 MHz; [0065] disclosing “a channel is selected from a higher bandwidth to a lower bandwidth. This realizes a purpose that a channel is flexibly detected, an idle channel with a higher bandwidth can be detected more quickly”; [0122] disclosing if 160 MHz is busy, selecting 80 MHz and so on and so forth).
It would have been obvious to one of ordinary skill in the art to modify the teaching in Wang with the disclosure of Lou because this leads to detection of higher bandwidth more quickly with more easily implemented high bandwidth ([0050]).

Regarding claim 2, Wang further discloses the method as claimed in claim 1, further comprising transmitting a channel setting information of the at least one target wireless channel having the associated channel width to each of the at least one neighbouring access point which transmits the positive response (Fig. 16, 1615a, 1615b, [0189]-[0190] when SUCCESS is received from all APs, switching to the new channel is announced).

Regarding claim 3, Wang further discloses the method as claimed in claim 2, wherein the channel setting information comprising a primary target channel number having the associated channel width ([0166] disclosing primary channels may be indicated by one or more sets of (channel number, bandwidth)).

Regarding claim 4, Wang further discloses the method as claimed in claim 1, wherein the plurality of access points has a maximum operating channel width (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard has a maximum of 160 MHz).

Regarding claim 5, Wang further discloses the method as claimed in claim 4, wherein the maximum operating channel width is maximum channel width based on an 802.11 standard (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard has a maximum of 160 MHz).

Regarding claim 6, Wang further discloses the method as claimed in claim 1, wherein the plurality of wireless channels is obtained by removing at least one of the wireless channels which are already allocated to at least one of the plurality of neighbouring access points and the wireless channels which are already rejected by the at least one neighbouring access point ([0075] disclosing “the selected primary channel may not be identical to the secondary 20 MHz channel of any existing BSS with a 40 MHz, 80 MHz, 160 MHz, or 80+80 MHz operating channel bandwidth”; [0184] “If REJECT is received, requesting AP 1501 may then choose a new primary channel”).

Regarding claim 7, Wang further discloses the method as claimed in claim 1, wherein the maximum channel width is a multiple of 20 MHz based on the 802.11 standard (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard and the channels in multiples of 20 MHz).

Regarding claim 8, Wang further discloses the method as claimed in claim 1, wherein the at least one neighbouring access point is present within a coverage area of the plurality of access points (Fig. 5).

Regarding claim 9, Wang further discloses the method as claimed in claim 1, wherein the request message comprising the at least one target wireless channel along with the associated channel width (Fig. 13, 1312, [0163] and [0166] disclosing 1312 may specify the channel expected to be used as the primary channel and primary channels may be indicated by one or more sets of (channel number, bandwidth).).

Regarding claim 10, Wang further suggests the method as claimed in claim 1, wherein the plurality of access points receive one of the positive response and the negative response within a pre-defined time interval ([0190] disclosing expiration of a set time after the coordination request. It is reasonable to conclude that all of the APs are configured to perform the same technique; Further, if AP1 of Fig. 5 is one of the CorAPs of Fig. 16, it is reasonable to conclude all of the other APs of Fig. 5 would receive the response).

Regarding claims 11-13, the claims are directed towards a  system for allocating at least one wireless channel to an access point, the system comprising: a plurality of access points comprising: means to perform the method of claims 1-3. Wang discloses equivalent means (Fig. 5, [0181] “For a given AP and network, the set of neighboring networks that are overlapping and are capable of coordination is referred to as coordination candidates (CC) and the respective AP/RAP/PCP/relay STA are referred to as coordination candidate AP (CorAP).”); therefore, claims 11-13 are rejected on the grounds presented above for claims 1-3.

Response to Arguments
Claim Interpretation
Applicant has neither  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, the claims 11-13 are interpreted as invoking 35 U.S.C. § 112(f).
Examiner notes that the reason for stating this interpretation on the record is for clarity of prosecution history and evidence of how examiner is interpreting the claims in order to promote quality patent prosecution in the hopes of producing quality patents. Examiner further recognizes that applicant has disclosed hardware and/or hardware/software embodiments of the claimed features with sufficient disclosure of algorithms either in prose or flow charts that provide adequate description of how to configure the hardware and/or hardware/software in order to arrive at the structure of the means which performs the function and/or it’s equivalents; and, examiner does not assert there is any deficiency in this regard.

Claim Rejections - 35 USC § 112
Applicant’s amendments fail to overcome the lack of clarity in the claims for the reasons discussed in grounds of rejection 1 above.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot based on the new grounds of rejection.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461